DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/21 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-16, 18-25, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 16, and 25 recites the limitation "the mobile access point".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 10-12, 14-16, 19-21, and  23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dave US 2014/0067257.

Regarding claim 1, Dave discloses a method of optimizing performance of one or more third party wireless networks over a service area using a plurality of vehicles configured for operation within a network of moving things, the method comprising: 
receiving by an on-board unit of a first vehicle, signals of one or more third party networks (in at least paragraph [0032], receiving a current wireless network signal strength for its current geographical location); 
collecting during movement of the first vehicle over the service area: 
data representative of the signals of the one or more third party networks, wherein the data pertains to one or both of: characteristics of the signals (in at least paragraph [0032], the mobile device receives the wireless network signal strength (estimated bandwidth, quantity of dropped or re-requested packets, etc.) for its current geographical location and then sores a mapping between the current geographical location, the current wireless network signal strength rating, data, and time of day), and communicative functions or operations performed using access 
geographic location information corresponding to locations where the data representative of the signals is collected networks (in at least paragraph [0032], receiving a current wireless network signal strength for its current geographical location); 
processing the collected data representative of the signals, wherein the processing comprises: 
analyzing the collected data representative of the signals to determine one or more performance or quality related parameters for each of the one or more third party networks (in at least paragraphs [0032-0033], the mobile device receives the wireless network signal strength (estimated bandwidth, quantity of dropped or re-requested packets, etc.) for its current geographical location and then sores a mapping between the current geographical location, the current wireless network signal strength rating, data, and time of day and further wherein the mobile device can wirelessly transmit the mappings to a remote server, the server can store these mapping in a database); and 
correlating the collected data representative of the signals with data from one or more sources other than the on-board unit of a first vehicle (in at least paragraph [0033], wherein the remote server can populate this database continuously with mappings of this kind received from multiple separate mobile devices at various different times and aggregates this data in order to calculate for each particular geographical location an estimated current wireless network signal strength for that particular geographical location); and 
generating based on processing of the collected data representative of the signals and the corresponding geographic location information, new travel route information for vehicles operating over the service area (in at least paragraphs [0026-0028], wherein a mobile device requests wireless network signal strength map data over a wireless network from a remote server and the vehicular navigation system can selected a vehicular travel route based on the wireless network signal strength along that route).

Regarding Claims 10 and 19, the limitations of Claims 10 and 19 are substantially the same as Claim 1, differing only in that Claim 10 is directed to a non-transitory computer readable medium with a computer program having at least one code section, that when executed by one or more processors, performs the method of Claim 1, and Claim 19 is directed to a system which operates according to the method of Claim 1. The differing limitations are also disclosed by Dave (in at least paragraph [0011]), and therefore Claims 10 and 19 are rejected for the same reasons as stated above with respect to Claim 1.


Regarding claims 2, 11, and 20, Dave discloses the limitations of claims 1, 10, and 19 as shown above.  Dave further discloses the one or more third party networks comprise a wireless network that communicates using a cellular network radio interface protocol standard (in at least paragraph [0019], network interface for accessing wireless data network includes cellular telephone technology, advanced data network technology such as 3G, 4G, EDGE, WiFi, or other communication technologies and further RF transceivers to communicate). 

Regarding claims 3, 12, and 21, Dave discloses the limitations of claims 1, 10, and 19 as shown above.  Dave further discloses the one or more third party networks comprise a wireless network that communicates using a commercial broadcast radio frequency interface protocol standard (in at least paragraph [0019], network interface for accessing wireless data network includes cellular telephone technology, advanced data network technology such as 3G, 4G, EDGE, WiFi, or other communication technologies and further RF transceivers to communicate).  


Regarding claims 5, 14, and 23, Dave discloses the limitations of claims 1, 10, and 19 as shown above.  Dave further discloses provisioning one or more radio frequency receivers of the on-board unit of the first vehicle to operate on the one or more third party networks (in at least paragraph [0019], network 

Regarding claims 6, 15, and 24, Dave discloses the limitations of claims 1, 10, and 19 as shown above.  Dave further discloses receiving, from an on-board unit of a second vehicle, data representative of the signals of the one or more third party networks and corresponding geographic location information collected by the second vehicle during movement of the second vehicle over the service area; and analyzing the data collected at the first vehicle and the second vehicle and the corresponding geographic location information to determine characteristics of wireless coverage of the one or more third party networks over the service area (in at least paragraphs [0027], mobile device within vehicle and [0032-0033], the mobile device receives the wireless network signal strength (estimated bandwidth, quantity of dropped or re-requested packets, etc.) for its current geographical location and then sores a mapping between the current geographical location, the current wireless network signal strength rating, data, and time of day and further wherein the mobile device can wirelessly transmit the mappings to a remote server, the server can store these mapping in a database and wherein the remote server can populate this database continuously with mappings of this kind received from multiple separate mobile devices at various different times and aggregates this data in order to calculate for each particular geographical location an estimated current wireless network signal strength for that particular geographical location).

Regarding claims 7, 16, and 25, Dave discloses the limitations of claims 1, 10, and 19 as shown above.  Dave further discloses the mobile access point provides end-user wireless Internet access to occupants of the first vehicle (in at least paragraphs [0029] and [0032], WiFi access points represent the wireless network signal transmitters/receivers and the mobile device receives the network strength).  


Claims 4, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dave in view of Meuleau (20150345966), here after referred to as Meuleau.


Regarding claims 4, 13, and 22, Dave discloses the limitations of claims 1, 10, and 19 as shown above.  Dave fails to explicitly disclose however Meuleau teaches the first vehicle is an autonomously navigated vehicle for operation on public roads (Abstract, A method and apparatus for autonomous vehicle lane routing and navigation are provided. Autonomous vehicle lane routing and navigation may include identifying vehicle transportation network information including road segment information and lane information, wherein the road segment information for at least one road segment from the plurality of road segments).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Meuleau in to the invention of Dave to include autonomously vehicles to accommodate various modes of travel, and thus increasing a target population for marketing.
  
Claims 9, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dave in view of Mancuso (2016/0143028), here after referred to as Mancuso.

 
Regarding claims 9, 18, and 27, Dave discloses the limitations of claims 1, 10, and 19 as shown above.  Dave fails to explicitly disclose however Mancuso teaches: transmitting results of the analysis for a particular third party network of the one or more third party networks to a cloud-based system, the cloud-based system generating one or more web pages representative of wireless service coverage of the particular third party network (in at least paragraphs [0028-0029], wherein the admin is able to access a web portal to manage configuration settings and wherein the functionality of the mobile broadband configuration server is coupled to a cloud system and further paragraphs [0049] and [0061]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Mancuso in to the invention of Dave in order to ensure authorized users safely access the mobile wireless access point.       

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as shown below. 

-Addepalli US 8514825 discloses a method includes joining a vehicular access network (VAN) comprising cooperative communication between a plurality of on-board units (OBU) in respective vehicles, scanning the VAN to pick up a coverage of at least one infrastructure access point (IAP), which operates on a control channel in a radio access tree (RAT) comprising a plurality of cells, listening to a channel allocation information from the IAP that includes a request for a mobile cell gateway (MCG) at a nominal location in the RAT, and sending a candidacy message to the at least one IAP to become an MCG. Certain embodiments include establishing the VAN in a highway, and in urban areas, aggregating traffic in a cell and transmitting to the IAP via the MCG, and other features.

Liu US 2016/0070265 discloses systems and methods for controlling a movable object within an environment are provided. In one aspect, a method may comprise: determining, using at least one of a plurality of sensors carried by the movable object, an initial location of the movable object; generating a first signal to cause the movable object to navigate within the environment; receiving, using the at least one of the plurality of sensors, sensing data pertaining to the environment; generating, based on the sensing data, an environmental map representative of at least a portion of the environment; receiving an instruction to return to the initial location; and generating a second signal to cause the movable object to return to the initial location, based on the environmental map.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NICHOLAS K. WILTEY
Primary Examiner
Art Unit 3669



/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669